Citation Nr: 1027796	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, as secondary to service-connected 
lumbar L5-S1 herniated disc and right-sided radiculopathy.

2.  Entitlement to an increased rating for lumbar L5-S1 herniated 
disc and right-sided radiculopathy, currently rated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for status post medial 
meniscectomy of the left knee with early degenerative joint 
disease, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Veteran has stated that he retired from his job in 
2004 due to his back and left knee disabilities.  The 
matter of entitlement to a total disability rating based 
upon individual unemployability is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities is not related 
to the Veteran's service-connected lumbar L5-S1 herniated disc 
and right-sided radiculopathy.

2.  The Veteran has forward flexion of the lumbar spine limited 
to 30 degrees, but does not have unfavorable ankylosis of the 
entire thoracolumbar spine and has not required physician-
prescribed bedrest.  

3.  The Veteran has mild neurological impairment of the sciatic 
nerve on the right side.  

4.  The Veteran's left knee disability is manifested by extension 
limited to 20 degrees and flexion limited to 107 degrees; there 
is no instability or subluxation.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to service-
connected lumbar L5-S1 herniated disc and right-sided 
radiculopathy, have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  

2.  The criteria for a 40 percent rating, but not higher, for 
service-connected L5-S1 herniated disc are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2009).

3.  The criteria for a separate 10 percent rating for impairment 
of the sciatic nerve, right lower extremity, are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

4.  The criteria for a 30 percent rating, but not higher, based 
on limitation of extension of the left knee are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in November 2006 informed the 
Veteran of all three elements for his service connection and 
increased rating claims required by 38 C.F.R. § 3.159(b), as 
stated above.  In light of the denial of the service connection 
claim, no disability rating or effective date can be assigned, so 
there can be no possibility of prejudice to the veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the RO has obtained the Veteran's 
service, private, and VA treatment records, and provided him with 
several VA examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).   Here, the Veteran does not contend, and the 
evidence does not show, that peripheral neuropathy of the lower 
extremities is related to the Veteran's active service.  Rather, 
the Veteran argues that his peripheral neuropathy is secondary to 
his service-connected low back disorder.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 C.F.R. 
Part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b) (2009).

According to a January 1996 report of Caribbean Pain Clinic, the 
Veteran had both radiation of pain from his back to the right leg 
as well as paresthesia and numbness of the left leg.  The 
diagnosis was herniated nucleus pulposus of L4-5 with 
radiculopathy.  

In November 1998, the Veteran underwent nerve conduction studies 
(electromyography) performed by Luis E. Faura Clavell, M.D., 
which revealed mild early demyelinating neuropathy affecting both 
peroneals and tibial nerves as well as proximal root compression 
at L4-5.  VA outpatient records dated in 2003 indicated that the 
Veteran had peripheral neuropathy.  

In September 2006, the Veteran was treated by Luis Pio Sanchez-
Caso who performed nerve conduction velocity studies.  The 
Veteran complained of severe low back pain with radiation into 
his legs and paresthesias of the lower extremities.  The 
diagnosis was herniated nucleus pulposus of L5-S1, stenosis with 
radiculopathy, and acute and chronic degenerative disc disease of 
L5-S1.  

In November 2006, the Veteran was afforded a VA peripheral nerves 
examination.  The claims file was reviewed.  At that time, the 
Veteran complained of numbness, paresthesias, and burning.  Prior 
nerve studies were noted to show peripheral polyneuropathy 
peroneals, L5 radiculopathy, and S1 radiculopathy.  The current 
diagnosis was left peroneal and posterior tibial neuropathy, 
right sural neuropathy.  The examiner provided an opinion that 
the current diagnosis was not related to the L5-S1 herniated 
nucleus pulposus because the neuropathy occurred mainly in the 
contra-lateral leg, rather than the right lower extremity which 
was the extremity affected with the radiculopathy, where only the 
sural nerve was involved.  The examiner indicated that the 
neuropathy and the radiculopathy were different pathologic 
processes with neuropathy usually being due to metabolic causes.  

On a January 2007 VA spine examination, the examiner indicated 
that peripheral neuropathy was not related in terms of etiology 
or pathophysiology to the service-connected lumbosacral 
radiculopathy.  

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the November 2006 VA examiner indicated that the 
Veteran had a diagnosis of left peroneal and posterior tibial 
neuropathy, right sural neuropathy, which was not related to his 
service-connected low back disorder.  The examiner indicated that 
the neuropathy and the radiculopathy were different pathologic 
processes with neuropathy usually being due to metabolic causes.  
Thus, the Board notes, the examiner found no etiological 
connection as the different processes were involved.  Likewise, 
another VA examiner in January 2007 indicated that there was no 
etiological connection between these two diagnoses.  The Board 
attaches the most significant probative value to the VA opinions, 
as they are well reasoned, detailed, consistent with other 
evidence of record, and included an access to the accurate 
background of the Veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.)  These two medical opinions stand uncontradicted in the 
record.  

The Board finds the medical opinions to be more probative than 
the assertion by the Veteran that he has peripheral neuropathy 
which is related to his low back disorder.  The Veteran can 
attest to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran is also competent to report what comes to him through his 
sense; symptomatology which is observable and identifiable by lay 
people represented competent evidence, such as varicose veins 
which "may be diagnosed by their unique and readily identifiable 
features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 
Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) stated that 
under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, he is not competent to provide evidence as to 
more complex medical questions, such as the diagnosis or etiology 
of a neurological disorder.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  Thus, while the Veteran is competent to report 
that he has paresthesia in a lower extremity, his statements 
regarding any peripheral neuropathy and its relationship to his 
back disorder are not competent.  Further, to the extent that the 
Veteran has radiculopathy on the right side, that disability is 
already service-connected and rated with the low back disorder, 
per below.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  

Accordingly, service connection for peripheral neuropathy of the 
lower extremities, to include as secondary to service-connected 
lumbar L5-S1 herniated disc and right-sided radiculopathy, is not 
warranted.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the Veteran's 
claim, and it must be denied.


Ratings for the Low Back and Left Knee

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has not been a material 
change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.


Low Back

In October 2006, correspondence was received from the Veteran in 
which he requested a higher rating.  In conjunction with his 
claim, he was afforded VA examinations.  

In August 2006, the Veteran underwent nerve conduction studies 
performed by Luis E. Faura Clavell, M.D., which showed peripheral 
polyneuropathy affecting the left peroneal and left posterior 
tibial nerves with prolonged right sural nerve and absent left 
sural nerve; prolonged peroneal F waves bilaterally (L5 
radiculopathy central); prolonged H reflex (S1 radiculopathy 
central); evidence of sub-acute, long term proximal nerve-root 
compromise (central) bilaterally at the L4, L5, and S1 levels; 
subacute due to polyphasics of all muscles tested to active 
contraction.  

In September 2006, the Veteran was examined by Luis Pio Sanchez-
Caso, M.D., who diagnosed the Veteran as having herniated nucleus 
pulposus of L5-S1, stenosis with radiculopathy, and acute chronic 
and degenerative disc disease of L5-S1.  It was noted that the 
Veteran was scheduled the next month for laminectomy 
decompression; two arthrodesis, posterior interbody technique; 
application for prosthetic device; posterior spinal 
instrumentation (dual rods with multiple pedicle screws); 
autogenous bone graft; and allograft.  

In November 2006, the Veteran was afforded a peripheral nerves 
examination.  On the right side, it was noted that the Veteran's 
muscle strength was normal and he had no motor function 
impairment.  There was no paralysis.  It was noted that the 
recent electromyography showed peripheral polyneuropathy, L5 
radiculopathy, and S1 radiculopathy.  It was noted that the 
radiculopathy, but not the peripheral neuropathy, was related to 
the low back disorder.  

In January 2007, the Veteran was afforded a VA spine examination.  
It was noted that he had undergone surgery in November 2006.  At 
the time of current examination, the Veteran reported having back 
pain, stiffness, and right-sided radiculopathy.  The intensity of 
the pain was a 4 out of 10 on a scale of 1-10 with 10 being 
worse.  The Veteran was taking pain medication, as needed.  The 
Veteran related that he had periods of flare-ups when the pain 
would be a 7, lasting 1-2 hours, occurring 3-4 times per month.  
The precipitating factors were prolonged standing, prolonged 
sitting, or bending forward.  The alleviating factors were pain 
medication and bedrest with a heating pad.  The Veteran denied 
having additional limitation of motion.  There was no bowel, 
bladder, or erectile complaints.  The Veteran related that he had 
occasional numbness in his right leg.  The Veteran was able to 
walk unaided, with no assistive devices.  He did not use a 
lumbosacral orthosis.  He was able to walk for 10-30 minutes and 
was steady in his gait, with no falls.  The Veteran was 
independent in his self-care and activities of daily living.  He 
was retired.  

Range of motion studies were performed on the thoracolumbar spine 
and yielded the following results:  forward flexion from zero to 
50 degrees with pain/functional loss at 30 degrees; extension 
from zero to 15 degrees with pain/functional loss at 10 degrees; 
left and right lateral flexion from zero to 20 degrees with 
pain/functional loss at 10 degrees; left and right lateral 
rotation with pain/functional loss at 10 degrees.   There was 
tenderness to palpation on the paravertebral muscles of the 
lumbosacral spine.  There was no further pain or functional loss 
with repetitive testing.  Sensory examination revealed decreased 
pinprick sensation in the right leg, in the L5-S1 dermatome.  
Motor strength examination was normal.  Deep tendon reflexes were 
+2 and symmetrical in both lower extremities.  Lesague sign was 
negative.  No fracture of a vertebral body was indicated.  The 
diagnoses were lumbar myositis and lumbosacral radiculopathy at 
L5-S1 (right-sided).

In June 2009, the Veteran was afforded another VA examination.  
He reported that he was feeling worse, was using medication 
(Neurontin), and was having limitations with walking, sitting, 
standing up and in some of his activities of daily living.  There 
was no bowel, bladder, or erectile dysfunction.  He related that 
he had daily moderate and constant pain.  There was radiation 
(shooting pain) down the right lower extremity.  The Veteran 
related that he had weekly flare-ups which lasted hours.  The 
precipitating factors were bending, twisting, and heavy lifting.  
The alleviating factors were bedrest and pain medication.  He 
related that he could not function during flare-ups.  The 
examiner indicated that there were incapacitating episodes, but 
he did not lose time from work as he was retired.  The Veteran 
used a brace for walking and was able to walk a 1/4 mile.  
Examination revealed normal posture and gait.  There was no 
gibbus, kyphosis, list, lordosis, scoliosis, reverse lordosis, or 
ankylosis, but there was lumbar flattening.  There was no atrophy 
or weakness of the spine, but there were spasm, guarding, pain 
with motion, or tenderness.  The examiner noted that the symptoms 
were severe enough to be responsible for abnormal gait or spinal 
contour.  Muscle testing was 4/5-5/5 with no muscle atrophy and 
normal muscle tone.  Sensory testing was abnormal in the S1 
dermatome.  Plantar flexion was normal, bilaterally.  

Range of motion studies were performed on the thoracolumbar spine 
and yielded the following results:  forward flexion from zero to 
45 degrees; extension from zero to 15 degrees; left lateral 
flexion from zero to 25 degrees; right lateral flexion from zero 
to 20 degrees; left and right lateral rotation from zero to 25 
degrees.  There was pain with repetitive motion, but no 
additional loss of motion.  Lasegue's sign was negative.  
Straight leg raising was positive.  There was no vertebral 
fracture.  X-rays revealed mild degenerative disc disease 
involving the L5-S1 disc space with narrowing of the posterior 
margin of the disc space with associated anterior wall posterior 
osteophyte formation.  A magnetic resonance imaging revealed 
straightening of the lumbar lordosis and degenerative changes at 
L5-S1 with a small disc herniation.  The diagnoses were lumbar 
strain, herniated disc discectomy at L5-S1, and lumbar peripheral 
neuropathy.  The back disability had a moderate affect on chores, 
recreation, toileting, and grooming; had a severe affect on 
shopping, traveling, bathing, and dressing; and prevented sports.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases and 
injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.

The Veteran's low back disability may be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6).

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

Unfavorable ankylosis of the entire spine is rated as 100 percent 
disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated 
as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is rated as 
40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine is rated as 30 
percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height is rated as 10 percent 
disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even 
though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because 
of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation 
of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months is rated as 60 percent 
disabling.

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months is 
rated as 40 percent disabling.

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months is 
rated as 20 percent disabling.

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months is 
rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

The question of separate ratings for any neurologic abnormalities 
under neurological codes must be addressed.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating 
which may be assigned for neuritis not characterized by organic 
changes as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124.

With respect to neurologic manifestations, Diagnostic Code 8520 
addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  Id.  The ratings for peripheral 
nerves are for unilateral involvement; when bilateral, they are 
combined with application of the bilateral factor.  Id.  The use 
of terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore, neuritis and neuralgia of 
that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, no 
active movement possible of muscles below the knee, and flexion 
of the knee weakened or (very rarely) lost.  Id.  Disability 
ratings of 10 percent, 20 percent and 40 percent are assignable 
for incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscular 
atrophy.  Id.  

In this case, the Veteran is receiving a 20 percent rating under 
Diagnostic Code 5243, based on limitation of motion.  

At the outset, the Board notes that while the Veteran reports 
having incapacitating episodes, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no record of bed rest 
prescribed by a physician.  Therefore, a higher rating under DC 
5243 is not warranted.

In order for a higher rating to be assigned based on limitation 
of motion, there must be forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  The Veteran has limitation of motion 
on flexion of 30 degrees.  See January 2007 VA examination 
report.  While he demonstrated greater motion on the later 
examination, the Board accepts that pain limits his motion to 30 
degrees on flexion taking into consideration the directives of 
DeLuca.  Therefore, the Board finds that a 40 percent rating is 
warranted.  In order for a 50 percent rating to be warranted, the 
Veteran must have unfavorable ankylosis of the entire 
thoracolumbar spine, which has not been shown.

The Veteran also has right-sided sciatica which has been 
confirmed by nerve conduction studies and objective physical 
examination.  He does not have paralysis, but has shooting pain, 
numbness, and decreased pinprick sensation; symptoms compatible 
with a 10 percent rating for disability of the sciatic nerve.  
Thus, a separate 10 percent rating, and not higher, is warranted 
under DC 8520.  
The Veteran does not have any additional neurological impairment 
related to the back disorder, such as bowel or bladder 
impairment.  

In this case, the evidence supports a higher rating of 40 percent 
for the low back disorder based on limitation of motion under the 
General Rating Formula for Diseases and Injuries of the Spine, as 
well as a separate 10 percent rating under DC 8520 based on 
neurological impairment of the sciatic nerve, right lower 
extremity.  


Left Knee

In October 2006, correspondence was received from the Veteran in 
which he requested a higher rating.  

In conjunction with his claim, the Veteran was afforded a VA 
examination in January 2007.  At that time, he reported having 
almost daily left knee pain.  On a scale of 1-10 with 10 being 
worse, his pain was a 6.  He indicated that he also had 
stiffness, but no swelling, heat, redness, instability, or 
giving-way sensation.  He took pain medication for relief.  The 
Veteran related that he had periods of flare-ups when the pain 
would be a 9 which occurred 3-4 times per week and lasted 1-2 
hours.  The precipitating factors were prolonged standing, 
kneeling down prolonged sitting, and cloudy or rainy days.  For 
alleviation, the Veteran took the pain medication.  The Veteran 
denied having additional limitation of motion with flare-ups.  He 
did not use crutches, braces, or a cane.  He denied dislocation 
and recurrent subluxation.  There was no inflammatory arthritis.  
The Veteran was independent in his self-care and activities of 
daily living.  He was retired.  He did not exhibit antalgia, but 
claimed nevertheless that he occasionally limped.  The Veteran 
did not have any edema or effusion, but showed tenderness at the 
peripatellar area of the left knee.  He had no callosities, 
breakdown, or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  There was no ankylosis or leg-length 
discrepancy.  Range of motion studies revealed flexion of zero to 
140 degrees with pain at 110 degrees, extension of zero degrees 
with pain at 20 degrees.  On repetitive range of motion testing, 
pain was elicited at the peripatellar area without any evidence 
of weakness, fatigue, or further functional loss.  Stability 
testing was negative.  There was tenderness at the peripatellar 
area and in the inferior patellar pole.  There was crepitance in 
both knees.  X-rays revealed degenerative joint disease.  The 
diagnoses were left knee meniscectomy times two with residuals 
patellofemoral dysfunction and degenerative joint disease in the 
left knee joint.  

In June 2009, the Veteran was afforded another VA examination.  
At that time, he reported having left knee pain.  He indicated 
that he had giving way, but no instability; stiffness; weakness; 
decreased speed of joint motion and affect on joint motion; 
swelling; and tenderness.  He denied having deformity, 
incoordination, 



dislocation or subluxation, locking, or effusion.  Physical 
examination revealed no evidence of abnormal weight bearing.  
There was crepitus, tenderness, weakness, and abnormal motion.  
There were no clicks or snaps, grinding, instability, locking, 
effusion, dislocation, abnormal tendons or bursae.  The meniscus 
had been surgically removed.  Range of motion studies revealed 
flexion of zero to 107 degrees, extension of zero degrees, with 
pain on both motions and with repetitive motion.  There was no 
additional limitation of motion after three repetitions.  There 
was no ankylosis.  X-rays revealed no evidence of fracture or 
dislocation.  The diagnosis was left knee quadriceps tendon 
enthesopathy and left knee meniscectomy, by history.  The left 
knee disabilities moderately impaired the Veteran's ability with 
regard to chores, recreation, toileting, grooming, and driving; 
it severely impaired shopping, bathing, and dressing; and it 
prevented exercise and sports.  

The Veteran's 20 percent rating is currently assigned based on 
limitation of motion under Diagnostic Code 5260-5261.

Arthritis due to trauma, confirmed by x-ray findings, is rated as 
degenerative arthritis. 38 C.F.R. § 4.71(a), Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.

Diagnostic Code 5260 provides for a non-compensable evaluation 
where flexion is limited to 60 degrees; a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and 30 percent evaluation 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is warranted 
where extension is limited to 5 degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent evaluation 
requires extension limited to 20 degrees; a 40 percent evaluation 
requires extension limited to 30 degrees; and a 50 percent 
evaluation requires extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for limitation 
of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating when 
there is severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  In a precedent opinion, 
VA's General Counsel concluded that a veteran who has arthritis 
and instability in his knee may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

GC has held that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of motion 
may be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 
(Aug. 14, 1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not specify that a separate rating may only be 
assigned when there is arthritis and limitation of motion and/or 
painful motion.  Therefore, consideration must be given to 
whether separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as disability 
manifested by limitation of motion and/or painful motion or 
limitation of motion and/or painful motion on its own. 

The Veteran has had his meniscus removed.  On physical 
examination, he does not have instability or subluxation, but he 
has, at worst when considering DeLuca criteria, limited and 
painful motion on flexion to 107 degrees and extension to 
20 degrees.  




In viewing the rating criteria, a rating based on instability or 
subluxation (Diagnostic Code 5257) is not for application since 
the Veteran does not have those manifestations.  

Diagnostic Code 5261 provides a 30 percent rating where extension 
is limited to 20 degrees.  On the 2007 examination, there was 
functional limitation of extension to 20 degrees, as pain was 
noted at 20 degrees.  Thus, a 30 percent rating is warranted on 
that basis.  See 38 C.F.R. §§ 4.40, 4.59.  A 40 percent rating is 
not warranted as extension was not limited to 30 degrees.  A 
separate rating is not warranted for limitation of flexion of the 
knee under DC 5260, as flexion at worst was to 107 degrees.  To 
warrant a 0 percent rating under Dc 5260, flexion must be limited 
to 60 degrees.  And to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.

In sum, the evidence supports a 30 percent rating under DC 5261, 
and not higher, limitation of extension of the left knee.   


Extraschedular consideration

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent 



periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule for back 
and knee disabilities (i.e., pain, limitation of motion, 
numbness) shows that the rating criteria reasonably describes the 
Veteran's disability levels and symptomatology; as discussed 
above.  The Board therefore has determined that referral of this 
case for extra-schedular 


consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities, to include as secondary to service-connected lumbar 
L5-S1 herniated disc and right-sided radiculopathy, is denied.  

Entitlement to a 40 percent rating based on limitation of motion 
for lumbar L5-S1 herniated disc is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for impairment of the 
sciatic nerve, right lower extremity, is granted, subject to the 
law and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent rating based on limitation of 
extension of the left knee under Diagnostic Code 5261 is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


